  4:20-cv-03065-RGK-PRSE Doc # 11 Filed: 09/09/20 Page 1 of 2 - Page ID # 53




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MANUEL ORTIZ,

                     Plaintiff,                               4:20CV3065

       vs.
                                                           MEMORANDUM
JIMMY WEBERING, Federal Public                              AND ORDER
Defender;

                     Defendant.


       This matter is before the court for case management. The Prison Litigation
Reform Act requires an imprisoned civil plaintiff to pay the court’s entire filing fee,
either at the outset when filing the complaint, or in installments if the court grants
leave to proceed in forma pauperis (“IFP”). In re Tyler, 110 F.3d 528, 529-30 (8th
Cir. 1997); Jackson v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001).

       On August 6, 2020, the court granted Plaintiff’s motion seeking leave to
proceed IFP and ordered him to pay an initial partial filing fee in the amount of $9.10
within 30 days. (See Filing 9.) To date, Plaintiff has not paid the initial partial filing
fee or asked for an extension of time in which to do so. Accordingly, the court will
require Plaintiff to show cause why this case should not be dismissed for his failure
to pay the initial partial filing fee.

       If Plaintiff’s failure to pay by the court’s deadline was caused by prison
officials’ failure to adhere to his request to remit payment using funds from his
account, his failure to pay within the time ordered by the court will be excused.
However, if Plaintiff’s failure to pay by the court’s deadline was caused by his failure
to leave sufficient funds in his account to timely pay the initial partial filing fee, his
failure to pay will not be excused. Absent a sufficient response, the case will be
subject to dismissal. See Taylor v. Cassady, 570 Fed. App’x 632 (8th Cir. 2014)
  4:20-cv-03065-RGK-PRSE Doc # 11 Filed: 09/09/20 Page 2 of 2 - Page ID # 54




(holding district court abused its discretion by dismissing case without first taking
steps to determine whether prisoner-plaintiff’s failure to pay the initial partial filing
fee “was caused by circumstances beyond his control, such as prison officials’
failure to adhere to his request to remit payment using funds from his account”).

      IT IS ORDERED:

      1.     Plaintiff will have 30 days to show cause why this case should not be
dismissed for failure to pay the initial partial filing fee. In the absence of cause
shown, this case will be dismissed without prejudice and without further notice.

      2.     The Clerk of the Court is directed to set a pro se case management
deadline in this case using the following text: October 9, 2020—response to show-
cause order due.

      DATED this 9th day of September, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
